                                                                                                                FILED




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING                                                             10:41 am, 5/7/21
                                                                                                   U.S. Magistrate Judge

UNITED STATES OF AMERICA                                  ✔   Violation Notice    Information      Complaint
                                              Plaintiff
                                                                         0:21-CR-00058-MLC-1
vs                                                        Case Number

ASHLIN L CUNEO
                                            Defendant
                      (1)Speeding                                         (1)9111497
                                                          Citation Number (2)9111498
                      (2)Operate veh while under inf                      (3)E1057375
                      of alcohol to degree that renders
                      op incapable
Violation Charged
                      (3)Possession of a controlled
                      substance


Date Violation Notice Issued 05/05/2021                   Place     Yellowstone National Park
                PETTY OFFENSES/MISDEMEANORS - PROCEEDINGS SHEET
Time 9:32-10:02                                           Interpreter
Date May 7, 2021                                          Interpreter Telephone

Before the Honorable Mark L. Carman

            Jessica Jarvis                                                                FTR
                Clerk                                 Probation                          Reporter
         Stephanie Hambrick
         Asst. U.S. Attorney                      JAG Officer                            Marshal
     Failed to appear         Warrant issued on
✔    Appeared     ✔  By telephone
                     Voluntarily     ✔ In Custody

     Defendant filed financial affidavit and is informed of consequences if any false information is given
     Attorney appearing
                                      FPD          PANEL-CJA              RETAINED
✔    Attorney waived

✔    Court orders case continued to  07/19/2021                at 11:00am
        reason: Sentencing in person




WY 59                                                                                               Rev. 05/04/2021
Petty Offenses/Misdemeanors Minute Sheet
0:21-CR-00058-MLC-1




 ✔   Bail is set at    $1,000.00
                            P/R-No Amount     ✔   Unsecured       Cash/Surety
 ✔   Conditions of release
                  report to Pretrial Services Office as directed, shall not travel outside the state of ID
                  except for court hearings, shall not change residence without approval from Probation
                  Officer if you plan to change residence you shall notify the Pretrial Services Officer 10
                  days before the change- if notifying the Officer is not possible 10 days in advance due to
                  unanticipated circumstances you shall notify the Probation Officer within 72 hours of
                  becoming aware of the change, shall allow Probation Officer to visit anytime at your
                  home or elsewhere, shall permit the Officer to take items prohibited by the conditions of
                  your supervision that he/she observes in plain view, if questioned by a Law Enforcement
                  Officer you shall notify the Probation Officer within 24 hours, shall obey all laws, shall
                  not posses or use any controlled substances that you do not have a lawful prescription,
                  shall not possess or consume marijuana, shall submit to testing for alcohol or controlled
                  substances, shall complete a substance abuse evaluation if and as directed by Pretrial
                  Services Officer, must appear in court, sign appearance bond, shall not use, consume or
                  be in possession of alcohol or enter into bars/pubs/lounges/liquor stores, is allowed to
                  travel to MT with family on 5/11/21-5/16/21
     COMPLETE THIS SECTIONS FOR ALL CLASS A MISDEMEANOR CASES:
      ✔ Defendant advised of the right to trial, judgment, and sentencing by a District Judge (Class A

        Misdemeanor).
      ✔ Defendant consents to proceed before the Magistrate Judge and expressly and specifically waives
        trial, judgment, and sentencing by a District Judge (Class A Misdemeanor).
                         This consent was made        ✔ orally            in writing
 ✔   Informed of charges and rights              Date May 7, 2021
 ✔   Defendant arraigned                         Date May 7, 2021
 ✔   Court accepts plea                     Defendant enters ✔ Guilty                    Not Guilty Plea
     Trial    Witnesses

 ✔   Disposition
             Not Guilty
          ✔ Guilty                  Possession of controlled substances
             Dismissed
             Collateral Forfeited
             Nolo Contendere
 ✔   PSI ordered
     Sentence         Date
     Imposition of jail sentence suspended
     Committed to custody for a period of
     Probation for a period of
             With Supervision            Without Supervision
     Special Conditions of Probation




                                                    Page 2 of 3
Petty Offenses/Misdemeanors Minute Sheet
0:21-CR-00058-MLC-1




     Fine                                  Payable
     Restitution                           To
     Community Service                     To
     Special Assessment
     Processing fee: $ 30.00
     Defendant advised of right to appeal
 ✔   Other 3607 case, no judgment will be entered, does not qualify for expungment. Upon successful
            completion of program- counts 1 and 2 will be dismissed




                                                Page 3 of 3
